 Case 3:21-cv-00735-JPG Document 12 Filed 09/07/21 Page 1 of 6 Page ID #139




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 KENNETH JONES, #77758,                              )
                                                     )
                Plaintiff,                           )
                                                     )
 vs.                                                 )        Case No. 21-cv-00735-JPG
                                                     )
 RACHELLE BRAUN,                                     )
                                                     )
                Defendant.                           )

                                 MEMORANDUM & ORDER

GILBERT, District Judge:

       Plaintiff Kenneth Jones, a detainee at Madison County Jail, filed this action pursuant to the

Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 1346, 2671-2680. (Docs. 1 and 10). He

complains of a delay in treating his broken right hand and further injury caused by an avoidable

fight. (Id.). Plaintiff seeks monetary relief against Madison County Jail. (Id. at 8).

       The First Amended Complaint is now before the Court for screening pursuant to 28 U.S.C.

§ 1915A, which requires the Court to review prisoner complaints and filter out non-meritorious

claims. 28 U.S.C. § 1915A(a). Any portion of the complaint that is legally frivolous or malicious,

fails to state a claim for relief, or requests money damages from an immune defendant must be

dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual allegations are liberally construed.

Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                   First Amended Complaint

       Plaintiff sets forth the following allegations in the First Amended Complaint (Doc. 10,

pp. 1-25): On or around April 26, 2021, Plaintiff slipped and fell in the shower at Madison County

Jail and broke one or more bones in his right hand. He requested treatment for the injury on April




                                                 1
 Case 3:21-cv-00735-JPG Document 12 Filed 09/07/21 Page 2 of 6 Page ID #140




27, 2021, and the nurse met with him the same day. Plaintiff informed the nurse that his right hand

was broken, and he was in a lot of pain. He requested x-rays and treatment.

       Plaintiff did not undergo x-rays until May 2, 2021. Although they showed one or more

fractures, Plaintiff did not receive the results until May 18, 2021. He was not sent for treatment

with an outside provider until May 24, 2021. The provider, Dr. McKee, diagnosed Plaintiff with

a fractured right fourth metacarpal with mild displacement. He explained that the injury required

surgical intervention, but the delay in treatment rendered surgery impossible.

       Plaintiff nevertheless demanded surgery when he met with the Jail’s doctor to discuss the

matter on May 25, 2021. Plaintiff explained that he was in significant pain and could not use his

right hand. He was concerned that the untreated injury would prevent him from working long

term. His request for surgery appears to have been denied.

       Meanwhile, Plaintiff was placed on a high risk cell block, and his requests for protection

were also ignored by staff. On June 3, 2021, Plaintiff got into a fight. While attempting to protect

himself, he sustained further injuries to his hand. (Id.).

                                             Discussion

       Based on these allegations, the Court finds it convenient to reorganize the pro se action

into the following enumerated Counts:

       Count 1:        Defendants are liable to Plaintiff under the Federal Tort Claims Act for the
                       delays in treatment of his right hand fracture that occurred at the Jail on
                       April 26, 2021.

       Count 2:        Defendants are liable under the Eighth and/or Fourteenth Amendments for
                       denying or delaying treatment for Plaintiff’s right hand fracture that
                       occurred at the Jail on April 26, 2021.

       Count 3:        Defendants are liable under the Eighth and/or Fourteenth Amendments for
                       failing to protect Plaintiff from an inmate fight that caused further injury to
                       his hand on June 3, 2021, after they left him housed in a high risk cell block
                       with his fractured hand.

                                                  2
    Case 3:21-cv-00735-JPG Document 12 Filed 09/07/21 Page 3 of 6 Page ID #141




Any other claim that is mentioned in the First Amended Complaint but not addressed herein

is considered dismissed without prejudice as inadequately pled under Twombly.1

                                                 Count 1

          Plaintiff brings this action under the Federal Tort Claims Act, (“FTCA”), 28 U.S.C.

§§ 1346, 2671-2680. The only defendants he named in the case caption and list of defendants are

Madison County Jail, in the original Complaint, and Nurse Rachelle Braun, in the First Amended

Complaint. He cannot proceed with an FTCA claim against either one.

          The FTCA provides jurisdiction for suits against the United States for torts committed by

federal officers. 28 U.S.C. § 1346(b)(1). In other words, the “only proper defendant in an FTCA

action is the United States.” Jackson v. Kotter, 541 F.3d 688, 693 (7th Cir. 2008); Hughes v.

United States, 701 F.2d 56, 58 (7th Cir. 1982). See 28 U.S.C. § 2679(b). And, the claim arises

from allegations of misconduct by federal agents. Plaintiff does not name the United States as a

defendant, and he does not complain of misconduct by federal officers. Therefore, he cannot

proceed with the FTCA claim herein. Count 1 shall be dismissed with prejudice against the

defendant(s).

                                             Counts 2 and 3

          Counts 2 and 3 arise under 42 U.S.C. § 1983, which provides for money damages and

injunctive relief against defendants who violate a plaintiff’s federally protected rights while acting

under color of state law. See 42 U.S.C. § 1983. Plaintiff alleges deprivations of his Fourteenth

and/or Eighth Amendment rights by state or local officials. Counts 2 and 3 are properly brought

under Section 1983.




1
    See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                                     3
 Case 3:21-cv-00735-JPG Document 12 Filed 09/07/21 Page 4 of 6 Page ID #142




        However, Plaintiff does not actually refer to either defendant in the statement of his claim.

He identified Madison County Jail as a defendant in the original Complaint and Rachelle Braun as

a defendant in the First Amended Complaint. There is no mention of either defendant in the body

of his complaints, and Plaintiff cannot state a claim against a defendant just by naming him or her

as a party in the case caption of the complaint. Section 1983 instead creates a cause of action based

on personal liability and predicated upon fault; thus, “to be liable under [Section] 1983, an

individual defendant must have caused or participated in a constitutional deprivation.” Id.

        Nurse Braun is mentioned nowhere in the body of the complaints. There is no indication

that she was involved in delaying or denying medical care for Plaintiff’s right hand or in the

decision to place Plaintiff in a high risk cell block. Plaintiff’s generic reference to a “nurse” and a

“doctor” in the statement of his claim is insufficient to state a claim against Nurse Braun.

        Madison County Jail is not a “person” subject to suit under Section 1983. Smith v. Knox

Cnty. Jail, 666 F.3d 1037, 1040 (7th Cir. 2012); Powell v. Cook Cnty. Jail, 814 F. Supp. 757, 758

(N.D. Ill. 1993). A defendant must have the legal capacity to be sued. FED. R. CIV. P. 17(b). The

Jail is not a legal entity at all.

        Had he named Madison County instead, it would not have saved his claim(s).

Governmental entities can only be held liable for the unconstitutional acts of employees that are

carried out pursuant to an official policy or custom. Monell v. Dep’t of Soc. Servs., 436 U.S. 658,

694 (1978). Plaintiff describes no policy or custom that caused the deprivation of his constitutional

rights. See id.

        If he wishes to pursue Counts 2 and 3, Plaintiff may file a Second Amended Complaint

under 42 U.S.C. § 1983. He should list each defendant in the case caption. Plaintiff must set forth

allegations describing what each defendant did, or failed to do, in violation of his rights. However,



                                                  4
 Case 3:21-cv-00735-JPG Document 12 Filed 09/07/21 Page 5 of 6 Page ID #143




he is obligated to follow the instructions and deadline in the disposition below and is warned that

failure to do so shall result in dismissal of the action. See FED. R. CIV. P. 41(b).

                                             Disposition

       IT IS ORDERED that the First Amended Complaint (Doc. 10) is DISMISSED without

prejudice for failure to state a claim upon which relief may be granted. COUNT 1 is DISMISSED

with prejudice and COUNTS 2 and 3 are DISMISSED without prejudice, all for failure to state a

claim upon which relief may be granted.

       IT IS ORDERED that Plaintiff’s Motion for Recruitment of Counsel (Doc. 3) is DENIED

without prejudice because: (a) he has shown no efforts to find an attorney on his own before

seeking the court’s help; or (b) described any impediments to self-representation. Plaintiff may

renew his request by filing a separate motion after contacting at least three attorneys or law firms

to request representation in this matter. He should attach copies of his communications with these

attorneys/firms to his new motion and describe any medical, mental health, educational, physical,

language or other barriers to self-representation therein.

       Plaintiff is GRANTED leave to file a “Second Amended Complaint” on or before

October 1, 2021. Should Plaintiff fail to file a Second Amended Complaint within the allotted

time or consistent with the instructions set forth in this Order, the entire case shall be dismissed

with prejudice for failure to comply with a court order and/or for failure to prosecute his claims.

FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga,

34 F.3d 466 (7th Cir. 1994); 28 U.S.C. § 1915(e)(2). The dismissal shall also count as one of

Plaintiff’s three allotted “strikes” under 28 U.S.C. § 1915(g). To enable Plaintiff to comply with

this Order, the CLERK is DIRECTED to mail Plaintiff a blank civil rights complaint form and

motion for recruitment of counsel.



                                                  5
 Case 3:21-cv-00735-JPG Document 12 Filed 09/07/21 Page 6 of 6 Page ID #144




       It is strongly recommended that Plaintiff use the civil rights complaint form designed for

use in this District. He should label the form, “Second Amended Complaint,” and use the case

number for this action (No. 21-cv-00735-JPG). He is reminded that an amended complaint

generally supersedes and replaces all prior versions and renders them void. See Flannery v.

Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n. 1 (7th Cir. 2004). The Second Amended

Complaint must stand on its own without reference to any previous pleading. Plaintiff must re-

file any exhibits he wishes the Court to consider along with it. The Second Amended Complaint

is also subject to review pursuant to 28 U.S.C. § 1915A.

       Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed, thus the filing fee remains due and payable, regardless of

whether Plaintiff files a Second Amended Complaint. 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch,

133 F.3d 464, 467 (7th Cir. 1998).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this Order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: 9/3/2021


                                                      s/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge




                                                 6
